          MEMO
          Case     ENDORSED Document 79 Filed 09/16/21 Page 1 of 1
               1:19-cr-00164-ALC




                                        bjacobs@maglaw.com
                                            212-880-9536


                                       September 15, 2021


BY ECF AND EMAIL
The Honorable Andrew L. Carter, Jr.
United States District Judge
United States Courthouse
40 Foley Square, Room 435                                                           9/16/21
New York, New York 10007

       Re:     United States v. Robert Alexander, 19 Cr. 164 (ALC)

Dear Judge Carter:

         I represent Robert Alexander in the above-referenced case and am writing to request a
modification of Mr. Alexander’s conditions of release. Following Mr. Alexander’s arrest, he
was released on a number of conditions, including that his travel be restricted to the Southern
and Eastern Districts of New York and the District of New Jersey. Over the past several months,
however, due to medical and personal reasons, Mr. Alexander has sought and received
permission from this Court to travel to other districts within the continental United States. Mr.
Alexander anticipates needing to take additional trips to deal with medical and personal issues in
the coming weeks. In order to avoid burdening the Court with further requests, we respectfully
request that Mr. Alexander’s conditions of release be modified to permit him to travel to any
district within the continental United States as long as he seeks and obtains advance approval for
the travel from Pretrial Services, and as long as he copies the government on any request to
Pretrial Services. Neither the government nor Pretrial Services has any objection to the
requested modification. I thank the Court for its consideration.

                                             Respectfully submitted,
                                                    /s
                                             Brian A. Jacobs

cc:    Assistant U.S. Attorney Margaret Graham (by ECF and Email)
       Courtney M. DeFeo, U.S. Pretrial Services Office, Southern District of New York (by
       Email)
                  The application is GRANTED.
                  So Ordered.

                                                                                    9/16/21
